J-S35018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 LAMAR SHAREEF CRUMPLER                  :
                                         :
                    Appellant            :   No. 1742 MDA 2017

           Appeal from the Judgment of Sentence June 21, 2017
             In the Court of Common Pleas of Franklin County
           Criminal Division at No(s): CP-28-CR-0001043-2015


BEFORE: BENDER, P.J.E., PANELLA, J., and MURRAY, J.

MEMORANDUM BY PANELLA, J.:                       FILED NOVEMBER 02, 2018

      A jury convicted Lamar Crumpler of aggravated assault and associated

crimes for throwing a plastic chair at a prison guard. Crumpler argues the

evidence at trial was insufficient to support a finding that he attempted to

cause bodily injury to the guard. Alternatively, he contends the verdicts were

against the weight of the evidence. We affirm.

      Crumpler first challenges the sufficiency of the evidence supporting his

convictions for aggravated assault of an officer and simple assault. In

considering this claim,

      [w]e examine whether the evidence admitted at trial, and all
      reasonable inferences drawn therefrom, viewed in the light most
      favorable to the Commonwealth as verdict winner, support the
      jury’s finding of all the elements of the offense beyond a
      reasonable doubt. The Commonwealth may sustain its burden by
      means of wholly circumstantial evidence.
J-S35018-18


Commonwealth v. Doughty, 126 A.3d 951, 958 (Pa. 2015) (citation

omitted).   “A   sufficiency   challenge     is   a   pure   question    of   law.”

Commonwealth v. Jacoby, 170 A.3d 1065, 1076 (Pa. 2017). Our standard

of review is de novo and our scope of review is plenary. See id.

      Crumpler   first   challenges   his   conviction   under   18   Pa.C.S.A.   §

2702(a)(3): a prisoner attempting to cause bodily injury to an employee of

his prison while the employee was performing his duty. Crumpler concedes

that the victim, Officer Shawn Keebaugh, was an employee of the Franklin

County Jail performing his duty when the incident at issue occurred. See

Appellant’s Brief, at 10. Thus, he challenges only the sufficiency of the

evidence to support a finding that he attempted to cause bodily injury to

Officer Keebaugh. See id.

      To be sufficient to support a finding that Crumpler attempted to cause

bodily injury to Officer Keebagh, the Commonwealth was required to prove

two elements. See 18 Pa.C.S.A. § 901(a). First, the evidence must be capable

of establishing Crumpler intended to cause impairment of Officer Keebaugh’s

physical condition or substantial pain to him. See id. (requiring defendant

intend to commit a crime), and 18 Pa.C.S.A. § 2301 (defining bodily injury).

And second, that Crumpler took a substantial step towards causing bodily

injury to Officer Keebaugh. See § 901(a).

      Officer Keebaugh testified he ordered prisoners to line up quietly to allow

the prison nurse to distribute medication. See N.T., Jury Trial, 5/30/17, at 8.


                                      -2-
J-S35018-18


For this process, all prisoners who were to receive medication would line up.

See id. Prisoners who did not require medication were to report to their cells

and be locked in. See id. Prisoners were required to stay silent to avoid

medical errors. See id.

      Crumpler and another prisoner were in the showers when Officer

Keebaugh announced that medicine was to be distributed. See id., at 9.

Officer Keebaugh exercised his discretion and allowed the two men to remain

in the shower, so long as they remained quiet. See id., at 10-11.

      At first, Crumpler complied with Keebaugh’s directive to be quiet. See

id., at 9. The other inmate finished his shower and returned to his cell. See

id., at 11. Crumpler, however, remained in the shower and got progressively

louder. See id., at 11-12.

      Officer Keebaugh informed Crumpler that his failure to comply meant

he had to return to his cell to be locked in. See id., at 12. Crumpler refused

to leave the shower. See id. Crumpler’s recalcitrance continued until after the

prison nurse had finished distributing medication and left the unit. See id., at

11.

      Officer Keebaugh approached Crumpler and informed him the shower

was over. See id., at 13. Crumpler “[b]ecame belligerent.” Id. He threatened

to hit Officer Keebaugh with the shower door, and then kicked the door. See

id., at 14. Officer Keebaugh dodged to the side to avoid the door, and it only




                                     -3-
J-S35018-18


grazed him. See id. Officer Keebaugh believed Crumpler kicked the door hard

enough that if it had hit him, it would have caused him injury. See id.

      Officer Keebaugh ignored the provocation and escorted Crumpler back

to his cell. See id., a 14-15. When they arrived at Crumpler’s cell, Crumpler

continued to walk past it. See id., at 15. Officer Keebaugh directed Crumpler

to come back and enter his cell. See id.

      Crumpler walked into his cell and set down the plastic chair holding his

clothing. See id. Crumpler then “looked [Officer Keebaugh] square in the eye

and told [him] he was going to F [him] up[.]” Id. Given the slowly escalating

nature of the confrontation, Officer Keebaugh feared Crumpler would assault

him. See id., at 15-16.

      Officer Keebaugh reached for a can of pepper spray. See id., at 16. At

the same time, Crumpler “grabbed his chair and threw it at [Officer Keebaugh]

at full force.” See id., at 17. Officer Keebaugh stepped forward and blocked

the chair to his side with his arm. See id. He suffered a scratch and several

marks on his arm. See id., at 17-18.

      Crumpler testified that he dropped the chair in response to being

sprayed in the eyes with pepper spray. See id., at 71. He denied throwing the

chair at Officer Keebaugh. See id. However, Officer Keebaugh was adamant

that Crumpler threw the chair at him and denied that it was merely dropped.

See id., at 45.




                                    -4-
J-S35018-18


      This evidence was sufficient to allow the jury to infer that Crumpler

attempted to cause bodily injury to Officer Keebaugh. The jury was entitled to

find Officer Keebaugh’s testimony credible. Crumpler’s threats and multiple

attempts at striking Officer Keebaugh are sufficient to allow the jury to infer

he intended to injure him. And throwing the chair at Officer Keebaugh was a

substantial step in achieving that end.

      Crumpler argues the chair used in this incident was akin to a pillow. See

Appellant’s Brief, at 22. And indeed, Officer Crumpler conceded it was a

lightweight chair. However, the jury was entitled to conclude Crumpler

intended to cause bodily injury, and that the chair could have caused it.

Crumpler’s first issue on appeal merits no relief.

      In his second and final issue, Crumpler argues the verdicts were against

the weight of the evidence. We do not review challenges to the weight of the

evidence de novo on appeal. See Commonwealth v. Rivera, 983 A.2d 1211,

1225 (Pa. 2009). Rather, we only review the trial court’s exercise of its

discretionary judgment regarding the weight of the evidence presented at

trial. See id.

      “[W]e may only reverse the lower court’s verdict if it is so contrary to

the evidence as to shock one’s sense of justice.” Commonwealth v.

Champney, 832 A.2d 403, 408 (Pa. 2003) (citations omitted). A verdict is

said to be contrary to the evidence such that it shocks one’s sense of justice

when “the figure of Justice totters on her pedestal,” or when “the jury’s


                                     -5-
J-S35018-18


verdict, at the time of its rendition, causes the trial judge to lose his breath,

temporarily, and causes him to almost fall from the bench, then it is truly

shocking to the judicial conscience.” Commonwealth v. Davidson, 860 A.2d
575, 581 (Pa. Super. 2004) (citations omitted).

      Crumpler highlights Officer Keebaugh’s testimony that he sprayed

before the chair was thrown, as well as the testimony of another inmate that

corrobated Crumpler’s testimony that he merely dropped the chair after

getting sprayed in the eyes. Additionally, he reiterates his argument that the

chair was too light to possibly cause any injury to Officer Keebaugh.

      The trial court, in reviewing Crumpler’s challenge, did not find its

conscience shocked:

      Upon careful consideration of the record, the [c]ourt does not find
      any of the evidence presented by [Crumpler] in support of his
      weight claim so clearly greater [in] weight than the evidence
      presented supporting his convictions that failure to give it
      credence amounts to a denial of justice.

Trial court Opinion, 10/6/17, at 15. We cannot conclude this reasoning

constitutes an abuse of the trial court’s discretion. Crumpler’s second issue on

appeal merits no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/2/2018

                                      -6-